Case: 11-14213   Date Filed: 02/27/2015   Page: 1 of 24


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 11-14213
                       ________________________

                D.C. Docket No. 3:10-cv-00350-MEF-TFM



CLAUDE R. SHORT,

                                                            Plaintiff-Appellant,

                                  versus


MANDO AMERICAN CORPORATION,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                            (February 27, 2015)

Before ED CARNES, Chief Judge, TJOFLAT and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 11-14213     Date Filed: 02/27/2015   Page: 2 of 24




      This is an employment discrimination case brought under Title VII of the

Civil Rights Act of 1964 (Title VII), 42 U.S.C. § 2000 et seq., 42 U.S.C. § 1981

(§ 1981), and state tort law. It began on April 22, 2010, when Claude Short filed a

seven-count complaint against his former employer, Mando American

Corporation. On September 6, 2011, the District Court entered a final judgment

pursuant to a jury verdict on one of Short’s § 1981 claims and summary judgment

on the remaining claims. Short appeals the judgment based on the jury verdict,

arguing that trial errors warrant a new trial. He appeals the summary judgment to

the extent that it decided his Title VII and § 1981 claims of racial discrimination,

national origin discrimination, and retaliation. According to Short, Mando

demoted him and eventually discharged him on account of his race (white) and his

national origin (American), and because he exercised his Title VII and § 1981

rights to oppose Mando’s employment policies as discriminatory.

                                          I.

      Mando manufactures, assembles, and sells automotive parts. Its main

customers are the Big Three automakers — General Motors, Chrysler, and Ford —

with General Motors being its largest customer. Mando’s headquarters and

manufacturing plant are located in Opelika, Alabama. The company’s customer-


                                          2
               Case: 11-14213       Date Filed: 02/27/2015       Page: 3 of 24


support center is located in the Detroit suburb of Plymouth, Michigan, near the

main offices of the Big Three.

       In August 2006, Mando hired Short, a white male born and raised in the

United States, as “Quality Director” 1 of its Opelika plant. Short joined Mando

after retiring from his job as a quality specialist at General Motors. Mando paid

Short an annual salary of $130,000 to direct the operations of Mando’s Quality

Department. The department was responsible for (1) addressing supplier quality,

which meant communicating with suppliers to resolve problems with component

parts and to seek refunds from suppliers when necessary; (2) addressing problems

in production; (3) addressing problems with customers after Mando delivered its

products; and (4) maintaining the accurate and complete data necessary to support

the first three tasks. From 2004 until Short’s hire in August 2006, Nosuk Ha, a

Korean citizen of Korean origin, led the Quality Department. Ha stayed in the

Quality Department for two months after Short took over to help transition Short

into the position. By October 2006, Short had transitioned fully into his role, and

Ha moved on to his new position as General Manager of Production Engineering (a

role outside the Quality Department).




   1
      We use “Quality Director” and “Director of Quality” interchangeably to describe Short’s
initial role at Mando.
                                               3
                 Case: 11-14213     Date Filed: 02/27/2015     Page: 4 of 24


         By July 2007, Mando’s president, Tae Young Kwak, 2 concluded that Short

was not equal to the task of running the Quality Department. Kwak thought that

under Short’s leadership the Quality Department’s communication with suppliers

had deteriorated and that the department was failing to keep complete and reliable

quality data. This in turn was affecting Mando’s ability to collect “chargebacks”

from its suppliers for expenses incurred when component parts did not conform to

purchase specifications. Mando’s suppliers were not accepting chargebacks from

the Quality Department because they did not think they were receiving adequate

and accurate information from Mando to justify the chargebacks. For example,

some suppliers would receive duplicate requests for chargebacks or requests for

chargebacks for components they had not supplied.

         By the summer of 2007, there were hundreds of thousands of dollars of

outstanding chargebacks that Mando’s suppliers refused to accept. In an attempt to

resolve the problem, Kwak removed the “supplier quality” function from the

Quality Department and placed it in the Purchasing Department, which was headed

by Kibong Kim. Kwak thought Kim’s involvement would improve

communication between Mando and its suppliers and thus encourage the suppliers

to accept responsibility for the chargebacks. Short continued to have the


   2
       Kwak joined Mando in September 2006 and became its president in January 2007.
                                             4
               Case: 11-14213        Date Filed: 02/27/2015      Page: 5 of 24


responsibility of identifying nonconforming parts Mando received from suppliers,

of gathering the quality data Mando needed to initiate the chargebacks, and of

preparing the “debit memoranda” needed to support and justify the chargebacks.

Despite Kim’s involvement, Mando’s suppliers were still reluctant to honor the

chargebacks.

       Between the summer of 2007 and late 2008, Kwak repeatedly complained to

Short about the high number of outstanding chargebacks, but the problem

persisted. By the fall of 2008, the United States was in recession, and the

automotive industry was experiencing a severe economic downturn.3 The

chargebacks had increased to several million dollars, and suppliers were more

resistant than ever to provide Mando refunds for noncompliant parts without

complete and accurate quality data.

       On December 15, 2008, Kwak removed Short from his position as Director

of Quality and placed him in a new role, as Director of Customer Service and




   3
      Mando projected that its sales for 2009 would be one-sixth of the previous year’s sales. On
June 1, 2009, Mando’s primary customer, General Motors, sought bankruptcy protection, filing a
petition for Chapter 11 reorganization in the Bankruptcy Court for the Southern District of New
York. Parker v. Motors Liquidation Co. (In re Motors Liquidation Co.), 430 B.R. 65, 70
(S.D.N.Y. 2010). On July 10, 2009, a new entity completed the purchase of GM’s continuing
operations and assets as part of Chapter 11 reorganization. See id. at 76–77.
                                                 5
               Case: 11-14213       Date Filed: 02/27/2015      Page: 6 of 24


Warranty. 4 Short would work out of Mando’s office in Plymouth, Michigan, close

to the headquarters of the Big Three customers. Short was willing to take on the

new position, but wanted to work from his lakeside vacation home in Tennessee

instead of moving to Michigan. Kwak had misgivings, because he was convinced

that Short should have his office close to the Big Three’s headquarters, but he

relented and gave Short permission to work remotely. In January 2009, Short left

Opelika, Alabama, where he had been living, and moved to his Tennessee vacation

home.

        According to Short, Kwak’s explanation for the change — Short’s removal

from the Director of Quality position and later assignment to the Director of

Customer Service and Warranty role — was that Mando wanted a Korean to head

the Quality Department. According to Kwak, by contrast, the change was

necessary because the company was not happy with Short’s handling of the

chargeback problem.

        Kwak first offered the open Quality Director position to Jerry Rolison, who

was in charge of Mando’s Human Resources Department, but Rolison declined.

Kwak then turned to Ha, who accepted the position, and on January 1, 2009, Ha

became the head of the Quality Department. Ha’s title changed to “Quality
   4
     As Director of Customer Service and Warranty, Short would start at the annual salary he
had been receiving ($130,000), but effective March 1, 2009, when all of Mando’s managers
would be receiving a pay cut, his salary would be reduced to $96,000.
                                                6
               Case: 11-14213       Date Filed: 02/27/2015      Page: 7 of 24


Control/Production Engineering General Manager,” because he became

responsible for supplier quality, production quality, and customer service for

Mando’s non-Big Three customers, mainly Hyundai and Kia, while continuing in

his role as General Manager of Production Engineering.

       By June 2009, Kwak had second thoughts about Short working from

Tennessee. As Kwak put it, Short was “out of the loop.” Kwak believed Short

could do a better job if he were close to the Big Three’s headquarters and their

plants in Toledo, Ohio, and Ontario, Canada. In addition, Mando could cut its

expenses by terminating its contract with a third party who had been handling

“drop shipments”5 and assigning that task to Short.

       On June 18, 2009, Ha, speaking for Kwak, informed Short that he was being

transferred to Plymouth, Michigan, at the same salary and fringe benefits he had

been receiving. Ha told Short that in addition to servicing the Big Three customers

as Director of Customer Service and Warranty, he would be taking over the drop

shipments function.

       On June 19, Short sent Ha an email, with a copy to Kwak, and a blind copy

to HR manager Rolison, questioning the transfer. In the email, Short stated that he




   5
     “Drop shipments” refer to parts and assemblies that are shipped directly from Mando’s
suppliers to Mando’s customers.
                                              7
             Case: 11-14213    Date Filed: 02/27/2015   Page: 8 of 24


would have “no difficulty handling all aspects” of the new assignment but

expressed his concern that the transfer amounted to a demotion:

      I guess my question is as follows: “Why am I being demoted again?”
      I was informed that the reason for my demotion in January 2009 was
      because HQ wanted a Korean to be head of Quality. During the week
      of December 15, 2008, I had a conversation with Mr. Kwak in which
      he informed me that HQ wanted a Korean in the top spot for Quality,
      in order to facilitate better communications with HQ. He also stated
      that I would report to that Korean person. At that time it was not
      disclosed to me who that person would be. I did ask Mr. Kwak what
      my new title would be and he stated that my position would still be a
      director level job.

      ....

      I am sure you can recall the conversation that you and I had in
      January, during which we discussed the reasons for the changes in my
      job responsibilities. At that time, I stated that this was not a
      performance issue, but that HQ wanted a Korean person to fill that top
      spot in the company’s organization . . . .

      To sum it all up, I was demoted from a position as the Director of
      Quality (“top” Quality spot in the company) to handling all of
      Customer Service and Warranty issues for the “big three”.

      Now, you tell me that I am being demoted again. My question at this
      time is simply, “WHY”?

      On June 24, Ha responded to Short via email, with copy to Rolison. He

explained that the job change was due to “current business conditions” and “[was]

not associated [with] [Short’s] performance.” Ha complimented Short, noting that

his “leadership and contributions have been very beneficial,” but he stood firm on


                                         8
              Case: 11-14213    Date Filed: 02/27/2015    Page: 9 of 24


Short’s need to move to Michigan, explaining that “to be successful in this

proposed role,” Short would have to be in Plymouth because it would allow Short

to “better service [Mando’s] customers and suppliers more timely and

economically” because “the bulk of these contact points and locations are regional

to Plymouth.” He reassured Short that Mando had “no plans to reduce [his] salary,

. . . title or benefits” and that Mando was just changing his “job description” and

“base location.”

      The next day, on June 25, Short emailed Ha in response, with a copy to

Rolison, telling them that he would take Ha at his word that Plymouth was the best

location for him. Short asked Ha for details about the move, including how soon it

would occur, whether Mando would cover his living expenses in Michigan until

his Tennessee home sold and he found a new home in Michigan, whether Mando

would purchase his Tennessee home at fair market value if it did not sell, whether

Mando would cover his real estate fees, whether Mando would handle listing his

Tennessee home for sale, and whether Mando would relocate his furniture and

belongings to Michigan. Short also “request[ed] a long-term [employment]

agreement from Mando” but did not specify what it would provide.

      On July 9, Rolison emailed Short the terms of his transfer, with a copy to

Kwak and Ha. In the email, Rolison explained that Mando wanted Short to begin


                                          9
             Case: 11-14213      Date Filed: 02/27/2015    Page: 10 of 24


working out of its Plymouth office within the next week or two and asked that the

full relocation be completed no later than September 14th, assuring Short that

“[d]uring the interim period, [Mando] will absorb the business expenses of any

approved travel requirements to the Michigan area, or other related business travel

associated with the position.” Rolison informed Short that Mando’s “standard

relocation package is to provide a lump sum payment equal to 10% of [Short’s]

salary for miscellaneous moving expenses in addition to providing a moving

company to relocate [his] household belongings.” The lump sum payment was

intended to help Short pay for real estate fees, closing costs, and utility fees.

Rolison explained that Mando did not have a program for purchasing the homes of

relocated employees; hence, Short would have the responsibility of “selecting and

listing [his] home with a realtor.” With respect to Short’s request for a long-term

employment agreement, he told Short that Mando had a policy of employment at

will, and that only the president of the company “ha[d] the authority to enter into

any agreement with any individual for employment for a specified period of time.”

Rolison asked Short to let the company know his decision by July 16, 2009, and

stated that he “sincerely hope[d] that [Short] will accept this change and continue

to help [Mando] be successful.”




                                           10
              Case: 11-14213     Date Filed: 02/27/2015     Page: 11 of 24


      Six days later, on July 15, Short sent Rolison an email, with copy to Ha and

Kwak, taking issue with the terms Rolison had set forth in his last email. Short

explained that he could not afford to buy or rent another home in Michigan until he

sold and closed on his Tennessee home and requested that Mando “be patient with

[him] as [he] work[s] through this [relocation] process.” Short took issue with the

lump sum payment, noting that the Michigan move would be his “third relocation

in less than three years” and that it would “cost more than the lump sum payment

. . . to break even.” Short pointed out that when he accepted the job as Quality

Director, Mando moved his household belongings in addition to providing him

with a lump sum payment of $20,000, which was more than ten percent of his

salary. He lamented that he was “being asked to move at the risk of financial

hardship” for a “lesser paying . . . less prestigious . . . position.” Short then listed

$43,950 worth of estimated real estate and closing costs he was going to incur and

complained that the $5,760 that he would have in hand for relocation after taxes

had been deducted would not cover the costs. He also brought up his previous

move to Tennessee, asking the following: “If Mando’s standard relocation

package provides a lump sum payment equal to 10% of the employee’s salary,

might I safely assume that I should be receiving $13,000 for my relocation to

Tennessee in January 2009?” Short concluded his email by stating that he was


                                            11
              Case: 11-14213    Date Filed: 02/27/2015   Page: 12 of 24


willing to negotiate with Kwak on a long-term employment agreement and then

requested a three-year employment agreement with standard benefits, a guarantee

that his salary would not be reduced, a company vehicle of the same class and size

as his current vehicle, assurance that he would get normal pay increases as the

other salaried employees received them, and assurance that he would not have to

move again.

      On July 21, Rolison emailed Short, with copy to Kwak, explaining that

“after careful consideration and review of [his] demands,” Mando would not agree

to the terms Short requested. Rolison then provided Short with two options and

asked that Short let him know which option he chose:

      Option 1: Accept the new position based in the Plymouth office with
      the terms we presented; or

      Option 2: It may be in the best interests of both parties if we release
      you from [Mando’s] employment effective Friday, July 31, 2009.

      Please get back to me within 24 hours with your final decision and I
      hope we can continue the working relationship . . . .

      We sincerely hope you select option 1; however, should you select
      option 2, it has been a pleasure knowing and working with you.

      The next day, July 22, Short sent Rolison and Kwak an email, with copy to

Ha, in which he explained that he had already “accepted” the position but

continued to challenge and negotiate the terms. Short stated the following:


                                         12
       Case: 11-14213     Date Filed: 02/27/2015    Page: 13 of 24


I thought it was understood that I had already accepted the
position. . . . I thought I was very careful to follow the instructions in
your email, dated 7/09/09 . . . . In item number 1 you told me that I
was to be in Plymouth within the next 1-2 weeks with the target date
for full relocation of September 14. You also said that, during the
interim period, [Mando] would absorb the business expenses of any
approved travel expenses to the Michigan area; I sent travel requests
to Nick and, so far, he has failed to approve them. In summary,
during the interim period between 7/9/09 and September 14 I was
expecting that [Mando] would take care of the expenses as I left
immediately for Michigan. . . . For this reason, I submitted 8 weeks of
travel requests. I have been awaiting approval to begin the process.

Secondly, I put my Tennessee home up for sale in order that I can
relocate. However, due to the $34,000 pay cut, I cannot afford
another home or apartment until this one is sold. So, yes, I am
attempting to accept the position, but I feel that [Mando] is not living
up to the conditions set forth in that email, or I would already be
involved in the transition to the Plymouth, Michigan office.

In order to be perfectly clear, let me state that I am accepting option
no. 1 of your email dated 7/21/09 . . . . the position in Plymouth,
Michigan with the terms you have presented. Option number 2 is not
acceptable.

...

This will be my second move on behalf of [Mando] in one year. As
mentioned above, I cannot afford another home or apartment at this
time; therefore, I was requesting additional relocation assistance to
minimize my financial loss. Also, I need some assurance that I will
not sell my home in Tennessee and move to Michigan, only to be
terminated and left in that location. For this reason, I made the
statement that I need a three-year contract of employment, not that I
demand a contract.

...


                                    13
               Case: 11-14213       Date Filed: 02/27/2015       Page: 14 of 24




       Regarding the last move [to Tennessee], I had a simple question: was
       I not entitled to the standard moving package of 10% of my salary to
       cover the expenses that I incurred during that move?

Also on July 22, Short prepared his first “Charge of Discrimination,” which

he filed with the Equal Employment Opportunity Commission (EEOC) on

July 30, 2009.6

       On July 30, Rolison sent Short an email in response to his July 22 email,

with copy to Ha and Kwak, telling Short that Mando was “pleased that [Short had]

accepted the position in Michigan” and requesting that Short “prepare to begin

operating out of the Plymouth offices by August 13th” because the contractor,

whose drop shipment duties Short was to take over, had already been released.

       The next day, July 31, Short sent Rolison an email, with a copy to Ha and

Kwak, in which he accused Mando of changing his start date and complained

about the relocation terms. He said this about the start date:

       In the e-mail dated 7/9/09 you stated that you wanted me in Plymouth
       in one to two weeks; you wanted me permanently relocated no later
       than September 14, and that you would absorb the business expenses
       of any approved travel requirements. In the email I received
       yesterday you indicated that I am expected to be permanently
       relocated by August 13, and that you are expecting me to cover all


   6
     In his first EEOC filing, Short alleged the following: “It is my belief that the company is
trying to force me to quit due to my age and my national origin as the company has expressed a
preference for Korean persons to hold top positions within the company. Further, I believe I am
being retaliated against for voicing my complaints of discrimination.”
                                                 14
             Case: 11-14213     Date Filed: 02/27/2015   Page: 15 of 24


      expenses. The e-mail yesterday is clearly not aligned with your
      earlier proposal dated July 9.

Short went on to say that he “[could] not afford to pay [for] rent, or buy a home

until [his] Tennessee home sells and closes” and that he was “aware of other

employees within Mando who have been expected to move, and the company has

been much more patient with them due to similar domestic situations.” Without

naming the “other employees,” Short asked, “[w]hy am I not receiving equal

consideration?” In the last paragraph of his email, Short stated that he was

“finding it difficult/frustrating to deal with the constant changing of [Mando’s]

expectations” and that he was “ready and willing to work in Michigan” but

“need[ed] fair and consistent direction in order to make this transition.”

      After receiving Short’s email, Kwak thought it was evident that Short was

not agreeable to the relocation package and thus concluded that he was not willing

to accept Mando’s continued employment. He instructed Rolison to advise Short

that his employment with Mando had ended. Rolison called Short on July 31,

2009, but Short did not answer the phone, so Rolison left a message, asking Short

to call him back. On August 3, when Short returned the call, Rolison informed

him that his employment with Mando had been terminated. Rolison followed the

call with an email dated August 7. The email reiterated that Short’s employment

had been terminated effective July 31, 2009, and noted that the parties were
                                          15
                Case: 11-14213        Date Filed: 02/27/2015      Page: 16 of 24


“unsuccessful in reaching a mutually acceptable relocation package.” Mando hired

a white American male, Will Trent, as Director of Customer Service and Warranty,

the position Short had occupied prior to his discharge. Mando hired a permanent

employee, a white American male, Don Scott, to perform the drop shipment duties

Short was to have assumed.

         On August 5, 2009, Mando received written notification from the EEOC of

the charge of discrimination that Short had filed on July 30. On August 19, 2009,

Short filed a second EEOC charge.7 After receiving right to sue notices from the

EEOC, which were mailed on February 2, 2010, Short filed this lawsuit on April

22, 2010.

         Short’s complaint asserted seven counts, only three of which are relevant to

this appeal. Under 42 U.S.C. § 1981 and Title VII, he raised claims of racial

discrimination, national origin discrimination, and retaliation. In support of those

claims, he alleged that he had suffered three adverse employment actions at

Mando: (1) he was demoted from his position as Director of Quality Control in

   7
       In his second EEOC filing, Short alleged the following:

       My name is Claude Short and I filed a charge with the EEOC on July 30, 2009 . . . .
       It is attached as Exhibit “A.” I am a white male and I am 62 years of age. I am
       American. My employer . . . told me they preferred Korean individuals working at
       my level of management within the company. I was fired within five (5) days of
       filing my prior [July 30] charge. The company gave no reason for terminating my
       employment . . . . It is my belief I was terminated in retaliation for my complaints
       and further as a result of unlawful discrimination and harassment.
                                                   16
               Case: 11-14213       Date Filed: 02/27/2015      Page: 17 of 24


December 2008; (2) he was demoted from his position as Director of Customer

Service and Warranty and transferred to Michigan in June 2009; and (3) his

employment was terminated in August 2009.

       By the time the case was at the summary judgment stage, Short had

abandoned most of his claims except for those alleging discrimination based on

race and national origin, as well as retaliation. The district court separately

considered each of the three alleged adverse employment actions. It granted

summary judgment in favor of Mando on all of Short’s remaining claims except

for his § 1981 racial discrimination claim based on his alleged 2008 demotion,

which went to trial.

       The jury returned a verdict in favor of Mando, and the district court entered

judgment on the verdict. Short has appealed the district court’s grant of summary

judgment on his discrimination and retaliation claims based on his June 2009

transfer to Michigan and his August 2009 termination. He also contends that an

alleged Batson violation and some erroneous evidentiary rulings entitle him to a

new trial on his § 1981 discriminatory demotion claim based on his 2008

demotion.8


   8
     Specifically, Short contends that the district court (1) erred in overruling his objection,
based on Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712 (1986), and its progeny, to Mando’s
peremptory challenge of four black prospective jurors; (2) abused its discretion in granting
Mando’s motion in limine to preclude him from introducing evidence unrelated to his December
                                                 17
               Case: 11-14213       Date Filed: 02/27/2015       Page: 18 of 24


                                                    II.

       To begin with, we find no merit in any of Short’s arguments for a new trial

on the § 1981 discriminatory demotion claim and accordingly affirm the district

court’s judgment as to that claim without further discussion. We therefore move to

the district court’s summary disposition of Short’s claims that Mando (1)

discriminated against him based on race or national origin when it transferred 9 him

to Michigan in June 2009 (the discriminatory transfer claim); (2) discriminated

against him based on race or national origin when it terminated his employment in

August 2009 (the discriminatory termination claim); and (3) retaliated against him

when he complained about the company’s allegedly discriminatory conduct (the

retaliation claims). We review de novo the district court’s grant of summary




15, 2008, demotion as Director of Quality; (3) abused its discretion in permitting Mando to
introduce into evidence two nondiscriminatory reasons (not identified in the pretrial order) for
the demotion; (4) abused its discretion in permitting Mando to call as a witness Kim Gradic of
Mando’s Human Resources Department, because although Short listed Gradic as a witness,
Mando did not; and (5) abused its discretion in limiting the testimony of a former Mando
employee, Leanne Kidd, who had sued Mando claiming that it favored persons of Korean origin
over white Americans in its employment decisions.
   9
     We note that Short repeatedly characterizes the June 2009 transfer as a “demotion.” Mando
disputes that it was a demotion and further contends that the transfer was not an adverse
employment action. For purposes of resolving this appeal, we need not decide whether the
employment action taken by Mando was a demotion, a transfer, or both, because it does not
change our analysis. Instead, we will assume that the transfer amounted to a demotion, which is
indisputably an adverse action.

                                               18
               Case: 11-14213        Date Filed: 02/27/2015        Page: 19 of 24


judgment, applying the same standards as the district court. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 2513 (1986); Lucas v. W.W.

Grainger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001).

        Title VII and § 1981 “have the same requirements of proof and use the same

analytical framework.” Standard v. A.B.E.L Servs., Inc., 161 F.3d 1318, 1330

(11th Cir. 1998). Under that familiar McDonnell Douglas framework, if the

plaintiff makes out a prima facie case,10 the defendant must proffer a legitimate,

nondiscriminatory reason for its actions. Alvarez v. Royal Atl. Developers, Inc.,

610 F.3d 1253, 1265 (11th Cir. 2010). “The defendant need not persuade the court

that it was actually motivated by the proffered reason, but need only present

evidence raising a genuine issue of fact as to whether it discriminated against the

plaintiff.” Id. “However, the defendant’s response must frame the factual issue




   10
       The district court assumed that Short made out prima facie cases for discriminatory
transfer, discriminatory termination, and retaliation, and moved to the questions of whether
Mando had proffered legitimate reasons for its actions and whether Short had shown the reasons
to be pretextual. That is an acceptable analytical approach. See, e.g., Alvarez v. Royal Atl.
Developers, Inc., 610 F.3d 1253, 1265 (11th Cir. 2010) (assuming a prima facie case and stating
that “[i]t matters not whether [the plaintiff] has made out a prima facie case if she cannot create a
genuine issue of material fact as to whether [her employer’s] proffered reasons for firing her are
pretext masking discrimination”). We note, however, that in addition to the lack of pretext
evidence, we seriously doubt that Short has established a prima facie case for discriminatory or
retaliatory conduct. Regarding the transfer and termination claims, Short has presented no
evidence of a “similarly situated comparator,” someone outside of his class who was treated
more favorably under the same or similar circumstances. Regarding the retaliation claims, Short
has shown no causal connection between the alleged protected activities and the adverse actions.
                                                   19
              Case: 11-14213     Date Filed: 02/27/2015     Page: 20 of 24


with sufficient clarity so that the plaintiff will have a full and fair opportunity to

demonstrate pretext.” Id. (quotation marks omitted).

      Regarding the discriminatory transfer claim, Mando’s proffered legitimate

reasons were that it took the action in order to cut costs (by having a salaried

employee instead of a contractor handle the drop shipments) and to improve

service to its customers, including the Big Three, which were located there.

Instead of showing that the proffered reasons for the transfer were pretextual, Short

quarrels with Mando’s business judgment and with the company’s purportedly

subjective reasons for its decision, which he asserts are less deserving of credence.

Those efforts to show pretext fail. See Chapman v. AI Transp., 229 F.3d 1012,

1030 (11th Cir. 2000) (en banc) (“A plaintiff is not allowed to recast an employer’s

proffered nondiscriminatory reasons or substitute his business judgment for that of

the employer. Provided that the proffered reason is one that might motivate a

reasonable employer, an employee must meet that reason head on and rebut it, and

the employee cannot succeed by simply quarreling with the wisdom of that

reason.”); id. at 1034 (“[S]ubjective reasons are not the red-headed stepchildren of

proffered nondiscriminatory explanations for employment decisions. Subjective

reasons can be just as valid as objective reasons.”). We similarly reject Short’s

contention that Mando’s proffered reasons are not clearly articulated or are too


                                           20
                Case: 11-14213        Date Filed: 02/27/2015        Page: 21 of 24


vague to give him a full and fair opportunity to demonstrate pretext. 11 There is

nothing vague about Mando’s claimed desire to cut costs 12 and provide better

service to the Big Three.

        Short directs our attention back to Kwak’s alleged comment about Mando’s

headquarters wanting a Korean in the Quality Director position, which was made

when Short was removed from that position in December 2008. Short asserts that

there is no reason to believe that Kwak’s “bigotry” would have decreased six

months after he made that comment, so it should be considered evidence of pretext

in the June 2009 transfer decision. While we agree that a stray remark by a

decision maker can be considered circumstantial evidence of discriminatory

animus, we nevertheless conclude that this particular remark was “isolated and

unrelated to the challenged employment decision” and therefore insufficient by

itself to establish a genuine fact issue on pretext. Rojas v. Florida, 285 F.3d 1339,

   11
       Short relies on Stamey v. Southern Bell Telephone & Telegraph Co., 859 F.2d 855, 861–
62 (11th Cir. 1988). In that case, we said that the employer offered “only vague ‘business
reasons’ for the restructuring” in response to the plaintiff’s evidence that all of the older people
in management were being phased out. Id. at 862. The result in Stamey was that the defendant
failed to rebut the plaintiff’s prima facie case. But Mando’s reasons for its June 2009 decision
are not vague, and Short’s evidence of discrimination is virtually nonexistent.
   12
      Short believes that his transfer would not have saved the company money on travel costs.
He does not mention, however, the money that would have been saved by having him take over
the drop shipment work from a contractor. More to the point, Short’s beliefs about what Mando
would or would not have saved by moving him to Michigan are not relevant. What matters is
what Kwak believed. See Alvarez, 610 F.3d at 1266 (“The inquiry into pretext centers on the
employer’s beliefs, not the employee’s beliefs and, to be blunt about it, not on reality as it exists
outside of the decision maker’s head.”).
                                                 21
             Case: 11-14213    Date Filed: 02/27/2015     Page: 22 of 24


1343 (11th Cir. 2002). If anything, the remark “created only a weak issue of fact”

as to whether Mando’s proffered reasons were untrue, which as a matter of law

cannot overcome “abundant and uncontroverted independent evidence that no

discrimination had occurred.” Reeves v. Sanderson Plumbing Prods., Inc., 530
U.S. 133, 148, 120 S. Ct. 2097, 2109 (2000). In sum, we agree with the district

court that Short has failed to show that Mando’s proffered reasons for Short’s

transfer to Michigan were a pretext for discrimination.

      As for the discriminatory termination claim, Short contends that Mando did

not provide a specific enough reason for his termination. Instead, according to

Short, the district court “rummage[d] through the record” and provided a reason on

Mando’s behalf. To the extent that the district court rummaged, it certainly did

not need to rummage very deep: the record is clear that Short and Mando could

not agree on the terms of the relocation package. During the negotiation, Mando

presented Short with two options: he could accept the terms of the relocation as

offered, or his employment with Mando was over. Short said he wanted to accept

the position, but he nonetheless persisted in trying to negotiate terms more

favorable to him. Rolison sent Short an email that said: “While several attempts

were made to express our interest in maintaining your employment in the




                                         22
               Case: 11-14213        Date Filed: 02/27/2015       Page: 23 of 24


Plymouth, Michigan area, we were unsuccessful in reaching a mutually acceptable

relocation package.” Mando told Short that his employment was over.

        The string of emails between Short and Ha (acting on behalf of Kwak) and

Short and Rolison (also acting on behalf of Kwak) does not create an issue of fact.

No reasonable juror could find that Short accepted the terms of the relocation offer.

More to the point, no reasonable juror could find that Mando’s proffered reason for

Short’s termination — that he had not accepted the terms of the relocation offer —

was a pretext for discrimination.

        Finally, Short also failed to show that Mando’s reasons for transferring and

terminating him were a pretext for retaliatory conduct. In response to Short’s

retaliatory transfer claim, Mando asserted that the decision was made to cut costs

and provide better service to customers. Those proffered reasons were no more a

pretext for retaliation against Short than they were pretext for discrimination

against him. 13 In response to Short’s retaliatory termination claim, Mando asserted


   13
       We do not intend to state or imply that a reason that is not a pretext for discrimination
cannot be a pretext for retaliation. Those inquiries must be addressed separately. That does not
mean, however, that evidence in the record establishing that there was no genuine issue of
material fact about pretext for discrimination cannot also serve as a basis for affirming the
district court’s judgment on the retaliation claims. We are reviewing the district court’s grant of
summary judgment de novo, which means that we “consider all the evidence in the record, and
make all reasonable factual inferences, in the light most favorable to the non-moving party.”
Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1121 (11th Cir. 2014). Considering all the
evidence in the record and making inferences in the required light, we are convinced that Short
failed to show that Mando’s reasons for transferring him and later terminating him were a pretext
for unlawful retaliation.
                                                  23
             Case: 11-14213     Date Filed: 02/27/2015    Page: 24 of 24


that Short refused to accept the terms and conditions of his relocation to Michigan.

Again, that proffered reason is no more pretext for retaliation against Short than it

was for discrimination against him.

      AFFIRMED.




                                          24